       Case: 4:19-cv-00188-DAS Doc #: 19 Filed: 09/09/20 1 of 1 PageID #: 1006



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

FRANCES ANN GRANDERSON                                                                 PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:19-CV-188-DAS

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT

                                      FINAL JUDGMENT

       Plaintiff Frances Ann Granderson filed suit under 42 U.S.C. § 1383(c) for judicial review

of the unfavorable decision of the Commissioner of Social Security regarding an application for

supplemental security income and disability insurance benefits. Docket 1. The parties have

consented to entry of final judgment by the United States Magistrate Judge under 28 U.S.C.

§ 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. Docket 11. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds as follows:

       For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds there is no reversible

error, and the Commissioner’s decision is supported by substantial evidence in the record.

Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED, this the 9th day of September, 2020.

                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
